Citation Nr: 1624091	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbosacral strain.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1979 to September 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's lumbosacral strain and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  In September 2008, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2011, the Appeals Management Center (AMC) granted a TDIU and effectuated the award as of May 23, 2007.  In November 2013, the RO denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In January 2015, the Board, in pertinent part, remanded the issue of an increased evaluation for the Veteran's lumbosacral strain to the RO for additional action.   The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board observes that a January 2015 written statement from the Veteran conveys that he sought to withdraw his appeal from the denial of an evaluation in excess of 40 percent for his lumbosacral strain.  However, both the Veteran and the RO have subsequently continued to pursue the issue of the Veteran's entitlement to an increased evaluation for his lumbosacral strain.  Given the Veteran's desire to maintain that issue on appeal, the Board finds that it remains on appeal.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In his May 2015 Appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

